               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 DAVID MINNICK,

                      Petitioner,
                                                     Case No. 19-CV-33-JPS-JPS
 v.

 WILLIAM J. POLLARD,
                                                                  ORDER
                      Respondent.


       On January 4, 2019, the petitioner David Minnick (“Minnick”) filed

a petition pursuant to 28 U.S.C. § 2254, asserting that his state court

conviction and sentence were imposed in violation of the Constitution.

(Docket #1). Minnick was charged in Kenosha County Circuit Court in 2010

with a number of felonies related to his attack on his then-wife. (Docket #1-

3 at 2). Minnick struck her with a gun and attempted to shoot her, then fired

the weapon in the neighborhood and into the home of his wife’s parents,

grazing his father-in-law. Id. Minnick pleaded guilty to most of the charges.

(Docket #1 at 2). In June 2012, he was sentenced to 27 years’ imprisonment,

to be followed by 17 years’ extended supervision. Id. He filed a direct

appeal, which ended when the U.S. Supreme Court denied certiorari in

2015, and a post-conviction motion, which recently concluded with the

denial of review by the Wisconsin Supreme Court on April 9, 2019. Id. at 3–

5; (Docket #6).

       The Court stayed these proceedings on January 9, 2019, in order to

permit Minnick to finish the state court exhaustion process. With the receipt

of the Wisconsin Supreme Court’s denial of review of his post-conviction
motion, that process appears complete. The Court will, therefore, lift the

stay and proceed to screen the petition.

       Rule 4 of the Rules Governing § 2254 Cases in the United States

District Courts authorizes a district court to conduct an initial screening of

habeas corpus petitions and to dismiss a petition summarily where “it

plainly appears from the face of the petition…that the petitioner is not

entitled to relief.” This rule provides the district court the power to dismiss

both those petitions that do not state a claim upon which relief may be

granted and those petitions that are factually frivolous. See Small v. Endicott,

998 F.2d 411, 414 (7th Cir. 1993). Upon an initial Rule 4 review of habeas

petitions, the court will analyze whether the petitioner has avoided statute

of limitations bars, exhausted available state remedies, avoided procedural

default, and set forth cognizable constitutional or federal law claims.

       The court begins its Rule 4 review by examining the timeliness of

Minnick’s petition. A state prisoner in custody pursuant to a state court

judgment has one year from the date “the judgment became final” to seek

federal habeas relief. 28 U.S.C. § 2244(d)(1)(A). A judgment becomes final

within the meaning of Section 2244(d)(1)(A) when all direct appeals in the

state courts are concluded followed by either the completion or denial of

certiorari proceedings in the U.S. Supreme Court, or, if certiorari is not

sought, at the expiration of the 90 days allowed for filing for certiorari. See

Ray v. Clements, 700 F.3d 993, 1003 (2012) (citing Anderson v. Litscher, 281

F.3d 672, 675 (7th Cir. 2002)).

       Here, it appears Minnick’s petition is timely. From the face of the

petition, Minnick expended 364 days of his allotted year in between the

denial of certiorari by the U.S. Supreme Court and the filing of his post-

conviction motion. (Docket #1 at 4). The pendency of that motion tolled the


                                  Page 2 of 7
statute of limitations. 28 U.S.C. § 2244(d)(2). Minnick then filed this petition

prior to the conclusion of his post-conviction motion proceedings, and

obtained a stay until the Wisconsin Supreme Court could issue its order

denying review. It therefore appears that Petitioner complied with the time

constraints of Section 2244, if just barely.

       The court continues its Rule 4 review by examining Minnick’s

petition to determine whether he has exhausted his state remedies. The

district court may not address the merits of the constitutional claims raised

in a federal habeas petition “unless the state courts have had a full and fair

opportunity to review them.” Farrell v. Lane, 939 F.2d 409, 410 (7th Cir.

1991). Accordingly, a state prisoner is required to exhaust the remedies

available in state court before a district court will consider the merits of a

federal habeas petition. 28 U.S.C. § 2254(b)(1)(A); Dressler v. McCaughtry,

238 F.3d 908, 912 (7th Cir. 2001) (if petitioner “either failed to exhaust all

available state remedies or raise all claims before the state courts, his

petition must be denied without considering its merits.”).

       If a federal habeas petition has even a single unexhausted claim, the

district court may be required to dismiss the entire petition and leave the

petitioner with the choice of either returning to state court to exhaust the

claim or amending or resubmitting the petition to present only exhausted

claims. See Rose v. Lundy, 455 U.S. 509, 510 (1982). Under Rhines v. Weber,

544 U.S. 269, 278 (2005), the Court should grant a stay to allow the petitioner

to return to state court to exhaust his claims when “the petitioner had good

cause for his failure to exhaust, his unexhausted claims are potentially

meritorious, and there is no indication that the petitioner engaged in

intentionally dilatory litigation tactics.” See also Purvis v. United States, 662

F.3d 939, 944 (7th Cir. 2011) (applying Rhines to a mixed petition brought


                                  Page 3 of 7
under 28 U.S.C. § 2255). The Court should also allow the petitioner to

amend his petition to remove any unexhausted claims before dismissing

the petition. Rhines, 544 U.S. at 278. A petitioner exhausts his constitutional

claim when he presents it to the highest state court for a ruling on the

merits. Lieberman v. Thomas, 505 F.3d 665, 669 (7th Cir. 2007) (citing Picard v.

Connor, 404 U.S. 270, 275 (1971); Perruquet v. Briley, 390 F.3d 505, 513 (7th

Cir. 2004)). Once the state’s highest court has had a full and fair opportunity

to pass upon the merits of the claim, a prisoner is not required to present it

again to the state courts. Humphrey v. Cady, 405 U.S. 504, 516 n.18 (1972).

       Here, Minnick presents three claims for ineffective assistance of

counsel occurring throughout his criminal case in circuit court and on his

direct appeal. (Docket #1 at 6–8). According to the documents in the record,

it appears that Minnick presented all of these claims to each level of

Wisconsin state court review. See id. at 3–5; (Docket #6). Accordingly, the

Court cannot conclude that it “plainly” appears from the record that

Minnick did not exhaust his claims. Therefore, it will not dismiss the

petition on this basis.

       The court next reviews Minnick’s petition under Rule 4 to determine

whether he has procedurally defaulted on any of his claims. Even though a

constitutional claim in a federal habeas petition has been exhausted, the

court is still barred from considering the claim if it has been procedurally

defaulted by the petitioner. See Mahaffey v. Schomig, 294 F.3d 907, 915 (7th

Cir. 2002) (citing Boerckel v. O’Sullivan, 135 F.3d 1194, 1196–97 (7th Cir.

1998), rev’d on other grounds by O’Sullivan v. Boerckel, 526 U.S. 838, 849

(1999)). A state prisoner procedurally defaults on a constitutional claim in

a habeas petition when he fails to raise the claim in the state’s highest court

in a timely fashion or in the manner prescribed by state law. See O'Sullivan,


                                  Page 4 of 7
526 U.S. at 848; Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000).

Here, on the record before the Court, it appears that Minnick has not

procedurally defaulted on his claims.

       The Court concludes its Rule 4 review by screening for patently

frivolous and speculative claims in Minnick’s federal habeas petition. See

Ray, 700 F.3d at 996 n.1 (citing Small, 998 F.2d at 414, for the proposition that

district courts may dismiss petitions that fail to state a claim or are factually

frivolous). Minnick’s claims are not patently frivolous and may state claims

upon which relief could be granted; if proven, Minnick’s claims will show

that his conviction was unconstitutional and that he is therefore entitled to

habeas relief. Thus, the claim is not so plainly without merit as to warrant

dismissal at this stage.

       Because it does not plainly appear that Minnick’s claims are

frivolous or speculative, the Court provides the following schedule to

govern this matter.

       Accordingly,

       IT IS ORDERED that the stay in this action be and the same is

hereby LIFTED; and

       IT IS FURTHER ORDERED that the parties shall proceed in

accordance with the following schedule:

       1.     Within 30 days of entry of this order, the respondent shall file

either an appropriate motion seeking dismissal of this action or answer the

petition, complying with Rule 5 of the Rules Governing § 2254 Cases, and

showing cause, if any, why the writ should not issue.

       2.     If the respondent files an answer, then the parties should

abide by the following briefing schedule:




                                  Page 5 of 7
       a.     The petitioner shall have 60 days after the filing of the

              respondent’s answer within which to file a brief in support of

              his petition, providing reasons why the writ of habeas corpus

              should be issued. The petitioner is reminded that, in

              accordance with 28 U.S.C. § 2248, unless he disputes

              allegations made by the respondent in his answer or motion

              to dismiss, those allegations “shall be accepted as true except

              to the extent that the judge finds from the evidence that they

              are not true.”

       b.     The respondent shall file an opposition brief, with reasons

              why the writ of habeas corpus should not be issued, within 60

              days of service of petitioner’s brief, or within 120 days from

              the date of this order if no brief is filed by petitioner.

       c.     The petitioner may then file a reply brief, if he wishes to do

              so, within 30 days after the respondent has filed a response

              brief.

       3. If the respondent files a motion in lieu of an answer, then the

parties should abide by the following briefing schedule:

       a.     The petitioner shall have 30 days following the filing of

              respondent’s dispositive motion and accompanying brief

              within which to file a brief in opposition to that motion.

       b.     The respondent shall have 15 days following the filing of

              petitioner’s opposition brief within which to file a reply brief,

              if any.

       Pursuant to Civil L. R. 7(f), the following page limitations apply:

briefs in support of or in opposition to the habeas petition or a dispositive

motion filed by respondent must not exceed thirty pages and reply briefs


                                  Page 6 of 7
must not exceed fifteen pages, not counting any caption, cover page, table

of contents, table of authorities, and/or signature block.

       Pursuant to Rule 4 of the Rules Governing § 2254 Cases, as well as a

Memorandum of Understanding entered into between the Wisconsin

Department of Justice and the U.S. District Clerk of Court for the Eastern

District of Wisconsin, a copy of the petition and this order have been sent

via a Notice of Electronic Filing (“NEF”) to the State of Wisconsin

respondent through the Attorney General for the State of Wisconsin

through the Criminal Appeals Unit Director and lead secretary. The

Department of Justice will inform the Court within twenty-one days from

the date of the NEF whether the Department will not accept service of

process on behalf of the respondent, the reason for not accepting service for

the respondent, and the last known address of the respondent. The

Department of Justice will provide the pleadings to the respondent on

whose behalf it has agreed to accept service of process.

       Dated at Milwaukee, Wisconsin, this 24th day of April, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 7 of 7
